Per Curiam.
In his petition for habeas corpus, the appellant attempts to collaterally attack his judgments and sentences for the third time. The trial court correctly determined that the appellant is not entitled to relief. A petition for habeas corpus is not available to seek collateral postconviction relief. Baker v. State , 878 So. 2d 1236, 1242 (Fla. 2004). If we review the appellant's petition as a motion for postconviction relief, the motion is time-barred because the appellant's judgments and sentences became final more than two years prior to him filing the instant motion. See Fla. R. Crim. P. 3.850(b) ; Green v. State , 169 So. 3d 1166 (Fla. 1st DCA 2015) (Table).
AFFIRMED .
Lewis, B.L. Thomas, and Roberts, JJ., concur.